Case 1:20-cv-02220-DG-PK Document 20 Filed 07/17/20 Page 1 of 3 PageID #: 2398




 GTPC
                                                                                129 LIVINGSTON STREET
              GARY TSIRELMAN P.C.                                              SECOND & THIRD FLOORS
                                                                                 BROOKLYN, NY 11201
                                                                  T: (718) 438-1200 ● F: (718) 438-8883
              ATTORNEYS & COUNSELORS AT LAW                                      nbowers@gtmdjd.com


                                                                               7/17/2020
BY ECF
Honorable Eric R. Komitee
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

 Re: Government Employees Insurance Company, et al., v. Rolando
 Chumaceiro, M.D., et al., Index No. 20-cv-02220; Motion for a pre-motion
 conference

Dear Judge Komitee:

       We write on behalf of Defendants Peter Khaim, A&P Holding Group Corp.
(“A&P”), Alexander Buziashvili, and Innovations Tech Group L.L.C. (“Innovations”),
(collectively, “GTPC Defendants”) to request a pre-motion conference pursuant to
Your Honor’s Rule III.A.2 regarding GTPC Defendants’ contemplated motion to
dismiss Plaintiffs’ Complaint against them pursuant to Federal Rules of Civil
Procedure 12(b)(6) and 9(b).

       Plaintiffs’ Complaint alleges twenty-one causes of action, including twenty
against GTPC Defendants, yet none of the causes of action name any individual
GTPC Defendant. Plaintiffs instead lump GTPC Defendants together with five other
named Defendants and ten “John Doe Defendants” under the umbrella term
“Management Defendants.” Plaintiffs allege that this poorly-defined group of
Management Defendants owned and controlled the Defendant professional
corporations in violation of New York law, causing the professional corporations to
submit bills to Plaintiffs for treating Plaintiff’s insureds for injuries caused by
automobile accidents under New York’s No-Fault automobile insurance laws and
regulations. Plaintiffs allege that these bills are non-reimbursable because the
professional corporations are owned by laypersons and because the treatments
received were not medically necessary.

      Plaintiffs only make a single specific allegation against Mr. Khaim and his
company, that A&P leases office space to Defendant Smart Choice Medical, P.C.
Similarly, Plaintiffs only specific allegations against Mr. Buziashvili are that his
company Innovations leases a medical device to Defendant Brownsville Chiropractic,
P.C. and that Mr. Buziashvili referred Defendant Bucci to a billing company.
Plaintiffs otherwise make no attempt to level any individualized allegations against


                                      -page 1-
Case 1:20-cv-02220-DG-PK Document 20 Filed 07/17/20 Page 2 of 3 PageID #: 2399

GTPC Defendants and instead make numerous allegations against all nineteen
“Management Defendants” as a whole.

        Plaintiffs assert four types of causes of action against GTPC Defendants:
violations of the RICO Act 18 U.S.C. §§ 1962(c) and 1962(d), common law fraud, and
unjust enrichment. Plaintiffs’ RICO Act claims are based on alleged predicate acts of
mail and wire fraud consisting of Defendants’ submission of bills to Plaintiff for
treating Plaintiffs’ insureds. Plaintiffs fail to adequately state any claim against
GTPC Defendants therefore all claims must be dismissed against GTPC Defendants
pursuant to Federal Rule 12(b)(6). Additionally, Plaintiffs’ claims for common law
fraud and RICO violations predicated on alleged mail fraud must also be dismissed
for failing to satisfy the specificity requirements of Federal Rule 9(b).

       Plaintiffs fail to plead that GTPC Defendants participated in the conduct of an
alleged RICO enterprise and must therefore be dismissed. To establish liability for
violations of 18 U.S.C. § 1962(c), Plaintiffs must plead that GTPC Defendants
“participate[d] in the operation or management of the enterprise itself." Reves v. Ernst
& Young, 507 U.S. 170, 179 (1993). Plaintiffs must specify that GTPC Defendants
“conducted or participated in the conduct of the 'enterprise's affairs,' not just their
own affairs." Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 163 (2001)
(quoting Reves, 507 U.S. at 185). Plaintiffs cannot simply group Defendants together
to avoid making individual, particularized allegations about their respective roles in
the enterprise. See Franzone v. City of N.Y., No. 13-cv-5282 (NG), 2015 U.S. Dist.
LEXIS 58199, at *24 (E.D.N.Y. May 1, 2015). Here, Plaintiffs play a shell game with
their pleadings by making general, conclusory allegations as to all nineteen
“Management Defendants” as if nineteen individual entities played identical roles in
the alleged sprawling enterprise. It is impossible to determine from the Complaint
exactly how GTPC Defendants participated in and conducted the affairs of the alleged
enterprise. Plaintiffs’ claims against GTPC Defendants under 18 U.S.C. § 1962(c)
must therefore be dismissed.

        To adequately plead conspiracy under the RICO Act, a plaintiff must plead
that “each defendant by words or actions, manifested an agreement to commit two
predicate acts in furtherance of the common purpose of a RICO enterprise. United
States Fire Ins. Co. v. United Limousine Serv., 303 F. Supp. 2d 432, 453 (S.D.N.Y.
2004) (citing Allen v. New World Coffee, Inc., 2001 WL 293683, at *8 (S.D.N.Y. Mar.
27, 2001). Plaintiffs’ allegations of conspiracy fail even if GTPC Defendants knew of
or benefited from the alleged scheme because “‘mere knowledge of the scheme, even
coupled with personal benefit, is not enough to impose liability for a RICO
conspiracy.’” Abbott Labs v. Adelphia Supply USA, 2017 WL 57802, at *9 (E.D.N.Y.
Jan. 4, 2017) (citing Congregacion de la Mision Provincia de Venezuela v. Curi, 978
F. Supp 435, 451 (E.D.N.Y. 1997). Plaintiffs do not allege any concrete agreement
between GTPC Defendants and any other Defendants other than leases for office
space and a medical diagnostic machine. Nowhere do Plaintiffs allege “words or
actions manifest[ing] an agreement to commit two predicate acts in furtherance of
the common purpose of [the alleged] RICO enterprise” on the part of Mr. Khaim or
Mr. Buziashvili. U.S. Fire, 303 F. Supp. At 453. Plaintiffs’ allegations against GTPC
Defendants for RICO conspiracy should therefore be dismissed.

                                        -page 2-
Case 1:20-cv-02220-DG-PK Document 20 Filed 07/17/20 Page 3 of 3 PageID #: 2400

       Plaintiffs’ common law causes of action must also comply with Federal Rule of
Civil Procedure 9(b) and be pleaded with particularity. See Arabi v. Javaheria, No.
13 CV 456 (ERK) (CLP), 2016 U.S. Dist. LEXIS 31947, at *31 (E.D.N.Y. Mar. 9, 2016)
(citing Wight v. Bank of America Corp., 219 F.3d 79, 91 (2d. Cir. 2000). Here, Plaintiffs
allege no specific facts relating to GTPC Defendants but rather set forth scattershot
conclusory allegations against all the “Management Defendants.” Such allegations
are insufficient to sustain causes of action for common law fraud therefore Plaintiffs’
Complaint as to GTPC Defendants must be dismissed.

       Plaintiffs’ unjust enrichment claims against GTPC Defendants must also be
dismissed as duplicative of Plaintiffs’ claims in RICO and fraud. Under New York
law, however, a plaintiff may not state a claim for unjust enrichment by duplicating
the allegations underlying a separate tort or contract claim. See Koenig v. Boulder
Brands, Inc., 995 F. Supp. 2d 274, 290 (S.D.N.Y. 2014). Plaintiffs blithely repeat the
same facts underlying their claims under common law fraud in the causes of action
for unjust enrichment. That alone warrants dismissal of all of Plaintiffs’ claims for
unjust enrichment.

      For the foregoing reasons, GTPC Defendants respectfully request that the
Court schedule a pre-motion conference.



                                                      Respectfully,
                                                       /s/ _______________
                                                      Nicholas Bowers, Esq.
Cc: All Counsel via ECF                               Counsel for Defendants Named
                                                      Herein
                                                      Gary Tsirelman P.C.
                                                      129 Livingston, 2nd Floor
                                                      Brooklyn NY 11201




                                        -page 3-
